         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 1 of 17


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIWAN JACKSON,                                    :                    CIVIL ACTION
         Plaintiff,                               :
                                                  :
       v.                                         :                    NO.    19-cv-1372
                                                  :
CITY OF PHILADELPHIA, et al.,                     :
           Defendant.                             :


                                  MEMORANDUM OPINION

LYNNE A. SITARSKI
UNITED STATES MAGISTRATE JUDGE                                                  December 7, 2020

       On August 8, 2017, April Overton, (“Overton”), the ex-girlfriend of Kiwan Jackson

(“Plaintiff”), reported to police that Plaintiff had assaulted her. She filed a police report with an

officer and was brought to the Detectives’ Division. She was subsequently interviewed by

Detective Timothy Connell (“Defendant”) and repeated her identification of Plaintiff. Defendant

observed that Overton had injuries consistent with her reports of having been assaulted by

Plaintiff. Defendant submitted an Affidavit of Probable Cause based on those facts. An arrest

warrant was issued by a magistrate judge, and Plaintiff was arrested in Arizona and extradited to

Philadelphia. Ultimately, the case was dismissed after Overton failed to appear for two

preliminary hearings.

       Plaintiff now brings this action pursuant to 42 U.S.C. § 1983, alleging that Defendant

violated his constitutional rights under the Fourth Amendment to be free from false arrest and

malicious prosecution.

       Presently before the Court is Defendant’s Motion for Summary Judgment. For the

following reasons, Defendant’s Motion is granted. Plaintiff cannot prevail on his false arrest or

malicious prosecution claims unless he establishes that his arrest and prosecution were without

probable cause. Viewing the evidence in the light most favorable to Plaintiff as the nonmoving
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 2 of 17


party, I conclude that probable cause existed as a matter of law. Therefore, because probable

cause existed, summary judgment in favor of Defendant is appropriate.



I.     FACTUAL AND PROCEDURAL BACKGROUND

       On August 8, 2017, Overton reported that Plaintiff assaulted her after she exited public

transportation. (Police Report, Ex. B., ECF No. 25-3). Philadelphia Police Officer Alan Davis

responded and took Overton’s statement. (Id.; see also Davis Dep., Ex. C, ECF No. 25-4). The

report summarizes Overton’s description of the incident:

               Complainant states her ex-boyfriend who she hasn’t been with in 3
               years jumped out of bushes at 6700 Elmwood Ave. while the
               complainant was getting off the bus and says “hey bitch I got you
               now” and he punches the complainant in the right side of the face
               knocking her to the ground and began choking the complainant
               saying “die bitch die, I’m gonna kill you and them kids.” Bystanders
               then chase the offender off, complainant goes home and calls police
               at 5:31 pm.

(Police Report, Ex. B). Officer Davis observed an injury on Overton’s cheek and noted one prior

domestic violence report in 2014. (Id.). Officer Davis transferred the report to the Domestic

Violence unit of the Philadelphia Police Department’s Detective Division. (Davis Dep., at

13:18-22, 17:22-24).

       Defendant was assigned to the investigation and interviewed Overton. (Connell Dep.,

Ex. E, ECF No. 25-6; Overton Interview, Ex. F, ECF No. 25-7). She named Plaintiff as her

assailant and identified him by photograph. (Overton Interview, Ex. F, at 1-2). Overton reported

that “[Plaintiff] was living in Sharon Hill” and that her last contact with Plaintiff was “about a

month ago [when] we went out for drinks and he started an argument about our past

relationship.” (Id. at 2). She described the incident:

               I was getting off the trolley at 67th and Elmwood Ave. I started
               walking towards Buist Ave when [Plaintiff] hopped out of the
               bushes and punched me in the face and threw me to the ground and
                                                  2
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 3 of 17


               started choking me saying “bitch I am going to kill you and those
               fucking kids!” He said “die bitch die, die!” An unknown male got
               him off of me and I ran home. They started fighting. I called my
               dad and my sister and then I called the police.

(Id.). She reported injuries on the side of her face and neck, of which Detective Connell took

photographs. (Id.; Connell Dep., Ex. E, at 23:14-17, 38:9-16).

       After the interview, Detective Connell investigated the incident. (Connell. Dep., Ex. E, at

23:19-30:1). He went to the area of the incident to look for cameras and witnesses but could not

locate any. (Id. at 23:19-22, 24:24-25:8, 34:2-15). Although there were no witnesses or video

footage, Detective Connell found Overton credible and concluded there was probable cause to

believe an arrest warrant should be issued for Plaintiff. (Id. at 34:16-20, 51:7-19). He explained

that “she made a police report, she came up to the Detective Division right away, I observed

what I thought were injuries, she stated what happened. So, you know, I felt that she was

credible.” (Id. at 51:14-17). Detective Connell searched various Philadelphia, Pennsylvania, and

national law enforcement databases and located an address for Plaintiff in Sharon Hill,

Pennsylvania. (Id. at 25:16-30:5). He completed an Affidavit of Probable Cause charging

Plaintiff with strangulation, terroristic threats, simple assault, and reckless endangerment of

another person. (Aff. Prob. Cause, Ex. H, ECF No. 25-9). The facts establishing probable cause

were set forth in the affidavit as follows:

               On 08/08/17 at 2:30PM the complainant was assaulted by her ex-
               boyfriend Kiwan Jackson at 6700 Elmwood Ave. The complainant
               was interviewed inside SWDD [Southwest Detectives Division] and
               stated she was going home from 3600 Market St. and when she got
               off trolley at 6700 Elmwood Ave she started walking towards Buist
               on 67th Street when Kiwan Jackson jumped out of the bushes and
               punched her in the face and threw her to the ground. He started
               choking her saying “bitch I am going to kill you and those fucking
               kids!” He stated “die bitch die, die!” The complainant further stated
               an unknown male helped get the offender off of her and she ran
               home.

               The complainant suffered swelling and pain on the right side of her
                                                 3
          Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 4 of 17


                face and the right side of her neck felt swollen and she felt pain when
                she turned her neck.

                The complainant identified a single photo of the offender Kiwan
                Jackson.

(Id.).

         Detective Connell submitted the Affidavit of Probable Cause to the District Attorney’s

Office, along with Overton’s interview, the photos of Overton’s injury, and Officer Davis’ police

report. (Connell Dep., at 34:18-20; 57:1-15). Defendant Detective Connell had no further

involvement with the matter. (See id.). The District Attorney’s Office approved the Affidavit of

Probable Cause and submitted a criminal complaint to a magistrate judge. (Id. at 34:18-20;

Crim. Compl., Def.’s Ex. I, ECF No. 25-10). The magistrate judge approved the criminal

complaint and issued an arrest warrant for Plaintiff on September 29, 2017. (Warrant, Ex. J,

ECF No. 25-11). Officers served the warrant at the Sharon Hill address on October 2, 2017.

(Service, Pl.’s Ex. I, ECF No. 26-3; Moody Dep., Pl.’s Ex. D, ECF No. 26-3, at 8:9-12:10). The

officers did not locate Plaintiff, but spoke with Plaintiff’s sister who resided at the address. (Id.).

She informed the officers that Plaintiff lived in Arizona and had been living there for a few

years. (Id. at 12:11-16).

         Plaintiff was arrested in Arizona in July 2018 and extradited to Philadelphia in August

2018. (Pl.’s Dep., Def.’s Ex. A, ECF No. 25-2, at 11:7-11; Waiver, Def.’s Ex. K, ECF No. 25-

11). The Philadelphia Court of Common Pleas held two preliminary hearings, on October 5,

2018, and October 25, 2018. (Def.’s Statement of Facts, ECF No. 25-1, at ¶ 55). Overton failed

to appear at the hearings; thus, the judge dismissed the charges at the second hearing. (Id.).

         On April 1, 2019, Plaintiff filed the instant action, and filed an Amended Complaint on

July 24, 2019. (Pl.’s Compl., ECF No. 1; Pl.’s Am. Compl., ECF No. 10). In his Amended

Complaint, Plaintiff alleged that Defendant Detective Connell violated his constitutional rights to


                                                   4
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 5 of 17


be free from malicious prosecution, false arrest, and wrongful imprisonment. (Pl.’s Am. Compl.,

ECF No. 10, at ¶¶ 71-81).

       Plaintiff averred Defendant Detective Connell omitted material facts in the Affidavit of

Probable Cause and that probable cause did not exist for his arrest. (Id.). Specifically, Plaintiff

alleged that discrepancies existed in Overton’s reports to the police and thus probable cause did

not exist. (Id. at ¶¶ 25-36). Plaintiff alleged “Overton changed the location of the falsely alleged

assault from the corner of South 67th Street and Elmwood to the middle of the 2500 block of S.

67th Street” and “Overton changed the method of transportation from a ‘bus’ to a ‘trolley.’” (Id.

at ¶¶ 29-30). He further alleged discrepancies existed in the manner and location of Overton’s

injuries. (Id. at ¶¶ 31-33). In his police report, Officer Davis completed a check-the-box form

identifying “offender’s actions against complainant” and checked, inter alia, “yes” for “slapping

open hand?” and “hair pulling?” (Id.; see also Police Report, Pl.’s Ex. A). Plaintiff contends

that in the Affidavit of Probable Cause, “Defendant Connell did not include any statement

alleging that Plaintiff slapped [Overton] with an open hand” and he “did not include any

statement alleging that Plaintiff pulled her hair.” (Pl.’s Am. Compl., ECF No. 10, at ¶¶ 32-33).

Plaintiff also alleges that the injury diagram in Officer Davis’ police report shows that Officer

Davis circled Overton’s left eye, but Defendant Connell’s interview and photographs indicated

the injuries were on the right side of Overton’s face. (Id. at ¶¶ 34-35). Because of these alleged

discrepancies about the location of the incident, Overton’s mode of transportation, the manner of

her injuries, and the location of her injuries, Plaintiff maintains that probable cause did not exist

for his arrest and Defendant Connell violated his constitutional rights to be free from malicious

prosecution, false arrest, and wrongful imprisonment. (Id. at ¶¶ 71-81).




                                                  5
              Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 6 of 17


          On April 17, 2020, Defendant Connell filed the instant Motion for Summary Judgment. 1

(Def.’s Mot. Summ. J., ECF No. 25). Defendant Connell asserts that (1) probable cause existed

as a matter of law; (2) Plaintiff otherwise fails to put forth evidence showing Defendant Connell

maliciously prosecuted him; and (3) qualified immunity bars Plaintiff’s claims. (Id. at 6-14).

Therefore, he requests the Court enter summary judgment in his favor. (Id.). Plaintiff responds

that summary judgment is improper because “[a] reasonable jury could determine that probable

cause did not exist for the arrest and prosecution of Plaintiff.” (Pl.’s Resp. Opp’n Summ. J., ECF

No. 26, at 5). Plaintiff identifies various alleged deficiencies in Defendant Connell’s

investigation—for example, he failed to locate any corroborating witnesses or camera footage,

failed to speak with Plaintiff before submitting the Affidavit of Probable Cause, and failed to

request copies of Facebook conversations between Overton and Plaintiff—and contends that

because of these deficiencies, a jury could reasonably find that probable cause did not exist. (Id.

at 9, ¶¶ 1-5). Plaintiff also maintains that Defendant Connell recklessly omitted material facts

from the Affidavit of Probable Cause and that qualified immunity does not apply. (Id. at 10-14,

18-19).



II.       STANDARD OF REVIEW

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court weighs all facts in the light

most favorable to the non-moving party and draws all reasonable inferences in favor of the non-

moving party. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288 (3d Cir. 2018). “For its part,



          1
        The parties consented to my jurisdiction pursuant to 28 U.S.C. § 636 on December 9,
2019. (ECF Nos. 14, 16).
                                               6
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 7 of 17


‘[t]he non-moving party must oppose the motion and, in doing so, may not rest upon the mere

allegations or denials of his pleadings’ but, instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or suspicions will not

suffice.’” Id. at 288-89 (quoting D.E. v. Central Dauphin Sch. Dist., 765 F.3d 260, 268-69 (3d

Cir. 2014)).

       “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Jutrowski, 904 F.3d at 289 (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). “[C]onversely, where a non-moving party fails

sufficiently to establish the existence of an essential element of its case on which it bears the

burden of proof at trial, there is no genuine dispute with respect to a material fact and thus the

moving party is entitled to judgment of as a matter of law.” Jutrowski, 904 F.3d at 289 (quoting

Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016)).



III.   DISCUSSION

       In his Motion, Defendant Connell contends summary judgment is appropriate because

probable cause existed for Plaintiff’s arrest. (Def.’s Mot. Summ. J., ECF No. 25, at 4-11). He

also argues summary judgment is proper because Plaintiff cannot otherwise establish a claim for

malicious prosecution. (Id. at 11-13). He lastly avers that qualified immunity bars Plaintiff’s

claims. (Id. at 13-14). Plaintiff responds summary judgment should be denied because he

maintains a jury could reasonably find that probable cause did not exist. (Pl.’s Resp., ECF No.

26, at 7-10).

       For the following reasons, Defendant’s Motion for Summary Judgment is granted.

Plaintiff’s malicious prosecution, false arrest, and wrongful imprisonment claims require a




                                                  7
           Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 8 of 17


showing that his arrest and prosecution were without probable cause. 2 Here, probable cause

existed for Plaintiff’s arrest. A victim’s identification of a perpetrator may constitute probable

cause, and Overton consistently identified Plaintiff as her assailant to Officer Davis and to

Defendant Connell. Overton had injuries consistent with her reports. Viewing the evidence

most favorably to Plaintiff as the nonmoving party, probable cause existed as a matter of law.

Accordingly, because probable cause existed, Defendant’s Motion is granted.

       Claims for malicious prosecution and false arrest both require a lack of probable cause.

To prove a claim under Section 1983 for malicious prosecution, Plaintiff must demonstrate that:

(1) the defendant initiated a criminal proceeding; (2) the criminal proceeding ended in plaintiff’s

favor; (3) the proceeding was initiated without probable cause; (4) the defendant acted

maliciously or for a purpose other than bringing the plaintiff to justice; and (5) the plaintiff

suffered a deprivation of liberty consistent with the concept of seizure as a consequence of a

legal proceeding. Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003).




       2
           Plaintiff’s Amended Complaint also seems to raise a wrongful or false imprisonment
claim. He asserts “Count I: Malicious Prosecution / False Arrest / Wrongful Imprisonment” but
he does not differentiate the three claims. (Am. Compl., ECF No. 10, at pp. 11). “False arrest
and false imprisonment are ‘nearly identical claims’ that are ‘generally analyzed together.’”
Cooper v. City of Phila., No. 13-6222, 2015 WL 619619, at *3 (E.D. Pa. Feb. 12, 2015) (quoting
Karkut v. Target Corp., 453 F. Supp. 2d 874, 879 (E.D. Pa. 2006), Brockington v. Phila., 354 F.
Supp. 2d 563, 570 n.8 (E.D. Pa. 2005)). Plaintiff’s Amended Complaint also might raise state
law claims, as he maintains the “Court has supplemental jurisdiction over Plaintiff’s state law
claims pursuant to 28 U.S.C. Section 1367.” (Am. Compl., ECF No. 10, at ¶ 1). That is the only
mention of state law in the Amended Complaint. (See generally id.). To the extent Plaintiff
raises state law claims, the analysis infra applies with equal force because “the probable cause
inquiry as to Plaintiff’s false arrest, false imprisonment, and malicious prosecution claims—
whether styled as state or federal—will be identical.” Cherkas v. White, No. 17-4498, 2018 WL
1991738, at *2 (E.D. Pa. Apr. 27, 2018); see also Donahue v. Gavin, 280 F.3d 371, 379 (3d Cir.
2002) (discussing similar elements of common-law and federal malicious prosecution claims);
Russoli v. Salibsury Twp., 126 F. Supp. 2d 821, 869 (E.D. Pa. 2000) (“Pennsylvania state law
false arrest claims and federal constitutional claims are co-extensive both as to the elements of
proof and elements of damages.”).
                                                    8
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 9 of 17


       A claim for false arrest under Section 1983 originates from the Fourth Amendment’s

protection against unreasonable searches and seizures. U.S. Const. amend. IV. “To make out

either a false arrest or false imprisonment claim, [a plaintiff] need[s] to demonstrate that his

arrest was unsupported by probable cause.” White v. Andrusiak, 655 F. App’x 87, 90 (3d Cir.

2016). Where, as is the case here, an arrest is made pursuant to a warrant, a plaintiff may

succeed in a Section 1983 false arrest action only where: (1) the officer “knowingly and

deliberately, or with a reckless disregard for the truth, made false statements or omissions that

created a falsehood in applying for a warrant,” and (2) “such statements or omissions are

material, or necessary, to the finding of probable cause.” Wilson v. Russo, 212 F.3d 781, 786-87

(3d Cir. 2000). (Id. at 9-10).

       “Probable cause is a complete defense to false-arrest and malicious prosecution claims.”

Langford v. Gloucester Twnshp Police Dep’t, 787 F. App’x 120, 122 (3d Cir. 2019) (citing

Goodwin v. Conway, 836 F.3d 321, 327 (3d Cir. 2016)). “Generally, ‘the question of probable

cause in a section 1983 damage suit is one for the jury.’” Merkle v. Upper Dublin Sch. Dist., 211

F.3d 782, 788 (3d Cir. 2000) (quoting Montgomery v. De Simone, 159 F.3d 120, 124 (3d Cir.

1998)). “However, a district court may conclude ‘that probable cause exists as a matter of law if

the evidence, viewed most favorably to Plaintiff, reasonably would not support a contrary factual

finding,’ and may enter summary judgment accordingly.” Merkle, 211 F.3d at 788-89 (quoting

Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997)).

        “Probable cause exists if there is a ‘fair probability’ that the person committed the crime

at issue.” Wilson, 212 F.3d at 789 (quoting Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir.

1997)). Put another way, “probable cause to arrest exists when the facts and circumstances

within the arresting officer’s knowledge are sufficient in themselves to warrant a reasonable




                                                  9
        Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 10 of 17


person to believe that an offense has been or is being committed by the person to be arrested.”

Orsatti v. N.J. State Police, 71 F.3d 480, 483 (3d Cir. 1995).

       The Supreme Court prescribes a “totality-of-the-circumstances approach” to the probable

cause determination. Illinois v. Gates, 462 U.S. 213, 230 (1983). As the Third Circuit has

explained:

               While it is axiomatic that at the summary judgment stage, a court
               must view the facts in the light most favorable to the nonmoving
               party, it does not follow that we exclude from the probable cause
               analysis unfavorable facts an officer otherwise would have been
               able to consider. Instead, we view all such facts and assess whether
               any reasonable jury could conclude that those facts, considered in
               their totality in the light most favorable to the nonmoving party, did
               not demonstrate a “fair probability” that a crime occurred. Only
               then would the existence of conflicting evidence rise to the level of
               a “genuine dispute as to any material fact” such that summary
               judgment would be inappropriate. Thus, where the question is one
               of probable cause, the summary judgment standard must tolerate
               conflicting evidence to the extent it is permitted by the probable
               cause standard.
Dempsey v. Bucknell Univ., 834 F.3d 457, 468 (3d Cir. 2016).

       When assessing probable cause for arrests made pursuant to a warrant, the Third Circuit

has also prescribed the steps that a court must take to determine the existence of probable cause:

               [I]n conducting this analysis, the district court must identify any
               improperly asserted or omitted facts and, if it determines there were
               reckless misrepresentations or omissions, “excise the offending
               inaccuracies and insert the facts recklessly omitted” from the
               affidavit and assess whether the reconstructed affidavit would
               establish probable cause. If it would, the plaintiff’s claim fails
               because “even if there had been omissions and misrepresentations”
               in the affidavit presented to the magistrate judge, there would have
               been probable cause for the charges against the plaintiff.

Id. at 470 (quoting Wilson, 212 F.3d at 789).




                                                10
           Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 11 of 17


       For purposes of resolving the instant motion, we accept Plaintiff’s identification of the

omitted facts, his contention that they were omitted recklessly, 3 and we will evaluate the

reconstructed affidavit based upon the inclusion of these facts. However, we conclude that

probable cause nonetheless existed even if the affidavit had included the additional facts.

       Plaintiff claims the Affidavit of Probable Cause omitted five pieces of material

information:

                1. Despite the alleged assault occurring in a busy area of
                Philadelphia, Detective Connell was unable to locate any
                corroborating witnesses and was unaware of any independent
                reports concerning the alleged assault and resulting fight thereafter.
                See Plain. Stmt. of Facts, ¶¶ 22, 32-35, 37.

                2. Despite possessing the alleged address of Plaintiff’s residence in
                Sharon Hill, Detective Connell did not make any attempt to speak
                with Mr. Jackson in the fifty-two days between Ms. Overton’s report
                and Detective Connell’s Affidavit of Probable Cause. See Plain.
                Stmt. of Facts, ¶¶ 44-46.

                3. Despite possessing access to the National Criminal Information
                Center in order to locate Mr. Jackson’s residence, Detective Connell
                allegedly limited his search for Plaintiff to Pennsylvania. See Plain.
                Stmt. of Facts, ¶¶ 2, 40-42.

                4. Despite being informed that Ms. Overton spoke to two family
                members before reporting the alleged assault, Detective Connell
                made no attempt to speak to the two family members. See Plain.
                Stmt. of Facts, ¶¶ 23-24.

                5. Despite being informed that Ms. Overton allegedly possessed
                Facebook communications with Mr. Jackson, Detective Connell did
                not request copies of the Facebook communications to verify this
                alleged connection. See Plain. Stmt. of Facts, ¶¶ 26-27.

       3
           Information was recklessly omitted if “the officer withheld ‘a fact in his ken that any
reasonable person would have known that this was the kind of the thing the judge would wish to
know.’” Dempsey, 834 F.3d at 470 (quoting Wilson, 212 F.3d at 788). This definition requires
that “the information must be relevant to the existence of probable cause.” Dempsey, 834 F.3d at
471. “At the same time, however, it recognizes that for practical reasons courts simply ‘cannot
demand that police officers relate the entire history of events leading up to a warrant
application.’” Id. (quoting Wilson, 212 F.3d at 787). Plaintiff does not explain how the
information was recklessly omitted, but instead proclaims as much. (Pl.’s Resp., ECF No. 26, at
12).
                                                  11
           Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 12 of 17




(Pl.’s Resp., ECF No. 26, at 9).

       According to Plaintiff, if the affidavit included this information 4, it would read:

                On 08/08/17 at approximately 6:15pm, complainant reported to
                Officer Davis that at 2:30pm the complainant was assaulted by her
                ex-boyfriend Kiwan Jackson at 6700 Elmwood Ave while getting
                off the bus. The complainant reported to Officer Davis that she had
                been: (1) pushed/shoved; (2) punched; (3) grabbed; (4) slapped; (5)
                strangled/choked; (6) her hair pulled; and (7) threatened. The
                complainant reported to Officer Davis that bystanders chased the
                offender off. The complainant was interviewed inside SWDD by
                affiant and stated she was going home from 3600 Market St and
                when she got off trolley at 6700 Elmwood Ave she started walking
                towards Buist on 67th Street when Kiwan Jackson jumped out of the
                bushes and punched her in the face and threw her to the ground. He
                started choking her saying “bitch I am going to kill you and those
                fucking kids!” He stated “die bitch die, die!” The complainant
                further stated an unknown male helped get the offender off of her,
                who then was engaged in a fight with Kiwan Jackson while and she
                the complainant ran home and called her father and sister. The
                complainant could not identify the unknown male.

                The complainant reported that she suffered swelling and pain on the
                right side of her face and the right side of her neck felt swollen and
                she felt pain when she turned her neck. I observed redness on the
                right side of her face, which also appeared swollen.

                The complainant reported that she had drinks with the offender
                approximately one month ago and that they communicate by
                Facebook messenger.       I did not obtain the Facebook
                communications.

                I went to the scene and knocked on doors, but was unable to locate
                any corroborating witnesses.

                I was unable to locate any cameras that may have recorded the
                alleged assault.

                I am unaware of any independent reports or calls concerning the
                alleged assault that allegedly occurred on a public street and
                allegedly resulted in a second assault.

                I did not make any efforts to speak to Mr. Jackson, who the


       4
          In this reconstructed affidavit, previously omitted information is underlined. Newly
deleted information is crossed out.
                                                  12
         Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 13 of 17


               complainant alleged lives in Sharon Hill, PA.

               I also did not make any effort to speak to the complainant’s sister or
               father.

               The complainant identified a single photo of the offender Kiwan
               Jackson as the alleged offender.

(Id. at 13-14) (citations omitted).

       Plaintiff argues that based on this reconstructed affidavit a reasonable jury could find

probable cause did not exist and therefore summary judgment should be denied. (Pl.’s Resp.,

ECF No. 26, at 7-8). He points to various purported shortcomings of Defendant’s investigation.

(Id. at 9). He contends that a jury could decide in his favor because Defendant could not locate

eyewitnesses, did not speak to Plaintiff before submitting the Affidavit of Probable Cause, did

not speak to Overton’s family members, and did not request copies of Overton’s and Plaintiff’s

conversation on Facebook. (Id.).

       I disagree that these facts would permit a jury to find a lack of probable cause. Defendant

was not required to state in the affidavit all of the information he obtained, let alone all of the

information he did not obtain. See Wilson, 212 F.3d at 786-87 (only “material” or “necessary”

facts must be included). The information Plaintiff cites falls into this latter category. Defendant

did not obtain Facebook communications between the parties, camera footage of the alleged

event, or statements from witnesses, Overton’s family or Plaintiff. However, Defendant had no

obligation to “relate the entire history of events leading up to a warrant application.” Dempsey,

834 F.3d at 471 (quotations omitted); see also Wilson, 212 F.3d at 788 (“a police officer cannot

be expected to present a judge with complete background”). Moreover, as Defendant observes,

the lack of any reference to social media or other communications between the parties, camera

footage, or personal statements “would logically lead a magistrate to conclude none existed.”

(Def.’s Reply, ECF No. 25, at 5).

       Summary judgment is proper here because even Plaintiff’s reconstructed affidavit
                                            13
        Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 14 of 17


establishes probable cause. As stated above, “probable cause to arrest exists when the facts and

circumstances within the arresting officer’s knowledge are sufficient in themselves to warrant a

reasonable person to believe that an offense has been or is being committed by the person to be

arrested.” Orsatti, 71 F.3d at 483; see also Merkle, 211 F.3d at 789 (“[P]robable cause is defined

in terms and circumstances sufficient to warrant a prudent man in believing that the suspect had

committed or was committing a crime.”). Overton reported the assault, consistently identified

Plaintiff as her assailant, and had injuries consistent with her reports. (Aff. Probable Cause, Ex.

H, ECF No. 25-9; see also Police Report, Ex. B, ECF No. 25-3; Overton Interview, Ex. F, ECF

No. 25-7; Injury Photographs, Ex. G, ECF No. 25-8). In light of those facts and circumstances, a

reasonable person would believe an offense has been committed. Orsatti, 71 F.3d at 483.

       Indeed, although not an absolute rule, the Third Circuit has stated “a positive

identification by a victim witness, without more, would usually be sufficient to establish

probable cause.” Wilson v. Russo, 212 F.3d 781, 790-91 (3d Cir. 2000); see also Andrews v.

Scuilli, 853 F.3d 690, 701 (3d Cir. 2017) (noting the Wilson court “concluded that ‘[w]hen a

police officer has received a reliable identification by a victim of his or her attacker, the police

have probable cause.’”). Here, Overton positively identified Plaintiff and had injuries consistent

with an assault.

       As Detective Connell explained at his deposition:

               A:      [Overton] was upset and she had been crying.

               Q:      Okay. You found Ms. Overton credible?

               A:      Yes.

               Q:      Why?

               A:      Well, she made a police report, she came up to the Detective
                       Division right away, I observed what I thought were injuries,
                       she stated what happened. So, you know, I felt that she was
                       credible. I wouldn’t have put a warrant in for somebody’s
                                                  14
        Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 15 of 17


                       arrest if I thought she was lying to me.

(Connell Dep., Ex. E, ECF No. 25-6, at 51:10-19).

       On this basis of Overton’s statements and reports, as well as her injuries, probable cause

existed for Plaintiff’s arrest. Cf. Anderson v. Perez, 677 F. App’x 49, 52 (3d Cir. 2017) (“The

warrant application and supporting affidavit contained statements from a victim . . . who

identified [Plaintiff]. [The victim’s] statements implicating [Plaintiff] were corroborated by [the

victim’s] physical injuries. This information, taken together, gave rise to probable cause that

[Plaintiff] committed an offense.”); Lincoln v. Hanshaw, 375 F. App’x 185, 189 (3d Cir. 2010)

(concluding probable cause existed because “[t]he arrest warrant applications recount the

statements of [] the alleged victim of and eyewitness to the crime, that he was in fact assaulted

by [plaintiffs], and identified them as his attackers. The detectives’ reasonable belief that an

offense had been committed was buttressed by the fact that [the victim] had, in fact, been treated

for lacerations on the date he was attacked, a fact that was included in the arrest warrant

applications.”); Lynn v. Christner, 184 F. App’x 180, 184 (3d Cir. 2006) (stating that “[the

victim’s] credible identification of [Plaintiff] as the person who robbed her was sufficient to

establish probable cause to arrest him.”).

       Probable cause was established by Overton’s statements, reports, and injuries. (Aff.

Probable Cause, Ex. H, ECF No. 25-9; see also Police Report, Ex. B, ECF No. 25-3; Overton

Interview, Ex. F, ECF No. 25-7; Injury Photographs, Ex. G, ECF No. 25-8). A reconstructed

affidavit including Plaintiff’s alleged omitted facts—that Defendant did not locate other

witnesses or camera footage, did not obtain Facebook conversations, and did not speak to

Plaintiff—would not materially differ from the one submitted to the magistrate judge because

the reconstructed affidavit would still state that Overton consistently identified Plaintiff as her

assailant and had resultant injuries. The omitted facts have no bearing on the salient points that


                                                  15
        Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 16 of 17


Overton positively identified Plaintiff, which forms the basis of the probable cause. Because the

omitted facts do not impact the established probable cause, Plaintiff’s claim fails as he cannot

show, as he must, that “such statements or omissions are material, or necessary to the finding of

probable cause.” Wilson, 212 F.3d at 786-87; cf. also Freeman v. Murray, 163 F. Supp. 2d 478,

489 (M.D. Pa. 2001) (“Because we have concluded that probable cause did exist for the

plaintiff’s arrest, summary judgment is proper in favor of [Defendant] on the false arrest

claim.”).

       Moreover, where an officer has established probable cause, he is “not required to

undertake an exhaustive investigation in order to validate the probable case that, in his mind,

already existed.” Merkle, 211 F.3d at 790 n.8; see also Davis v. Malitzki, 451 F. App’x 228, 233

(3d Cir. 2011) (“[E]vidence that might exonerate a defendant does not defeat probable cause.”);

Lynn, 184 F. App’x at 184 (“The defendants were not required to undertake an exhaustive

investigation in order to validate the probable cause that already existed in the officers’ minds.”).

As noted above, probable cause was established based on Overton’s statements describing

Plaintiff as her assailant and her corresponding injuries. Petaccio v. Davis, 76 F. App’x 442, 445

(3d Cir. 2003) (“A victim’s identification of a party as the perpetrator may validly provide

probable cause to charge that party.” (citing Wilson, 212 F.3d at 790-91)). Although Plaintiff

contends Defendant should have performed his investigation differently, such contentions do not

dissolve the established probable cause. Cf. Langford, 787 F. App’x at 123 (discussing other

events and noting “[b]ut that does not undermine what she saw, heard, and told the police. That

detailed ‘credible eyewitness’ report alone amounts to probable cause.” (citing Merkle, 211 F.3d

at 790 n.8)); Livingston v. Allegheny Cnty., 400 F. App’x 659, 666 (3d Cir. 2010) (“Once

probable cause to arrest existed in [Defendants’] minds, they were not required to investigate

further.” (citing Merkle, 211 F.3d at 790 n.8)).


                                                   16
           Case 2:19-cv-01372-LAS Document 31 Filed 12/07/20 Page 17 of 17


       Accordingly, summary judgment in favor of Defendant is appropriate. Viewing the

evidence most favorably to Plaintiff, probable cause existed based on Overton’s identifications

and injuries. Because probable cause existed, Plaintiff’s claims fail, and summary judgment in

favor of Defendant is proper. 5



IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment is granted. When

viewing the evidence in the light most favorably to Plaintiff as the nonmoving party, probable

cause existed as a matter of law. Because probable cause existed, Plaintiff cannot advance his

claims against Defendant, and summary judgment in favor of Defendant is appropriate.

Therefore, Defendant’s Motion is granted.



                                             BY THE COURT:


                                               /s/ Lynne A. Sitarski              .
                                             LYNNE A. SITARSKI
                                             United States Magistrate Judge




       5
          Because probable cause exists and summary judgment is entered in favor of Defendant,
I decline to address Defendant’s further arguments that Plaintiff cannot prove the other elements
of his malicious prosecution claim and that Defendant is entitled to qualified immunity. (Def.’s
Mot. Summ. J., ECF No. 25, at 11-14).
                                               17
